Case 1:18-cr-20613-JEM Document 87 Entered on FLSD Docket 09/18/2019 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-20613-CR-MARTINEZ

  UNITED STATES OF AMERICA

  v.

  SAMUEL BAPTISTE,

                    Defendant.
  ____________________________________/


       GOVERNMENT’S RESPONSE IN OPPOSITION TO THE DEFENDANT’S MOTION
                        FOR A BILL OF PARTICULARS

          COMES NOW, the United States of America, by and through its undersigned Assistant

  United States Attorney, and hereby files its Response in Opposition to the Defendant’s Motion for

  a Bill of Particulars, and in support states as follows:

          On July 19, 2018, Defendant SAMUEL BAPTISTE was indicted by a Grand Jury sitting

  in Miami, FL and charged with four counts of Distributing Information Pertaining to Explosives,

  in violation of Title 18, United States Code, Section 842(p)(2)(A), one count of Attempting to

  Provide Material Support to a Foreign Terrorist Organization, in violation of Title 18, United

  States Code, Section 2339B(a)(1), and one count of Attempting to Provide Material Support to

  Terrorists, in violation of Title 18, United States Code, Section 2339A(a). (DE 1).

          Thereafter, on August 28, 2019, approximately 12 months after arraignment, Defendant

  BAPTISTE filed a Motion for a Bill of Particulars (DE 77), claiming the Indictment contains

  vague generalities and lacks specificity, and seeks more information and answers to fourteen (14)

  questions.

          While Federal Rule of Criminal Procedure 7(f) authorizes the Court to direct the filing of a



                                                     1
Case 1:18-cr-20613-JEM Document 87 Entered on FLSD Docket 09/18/2019 Page 2 of 4



  bill of particulars, the purpose of a bill of particulars is to inform the defendant of the charge

  against the defendant with sufficient precision to allow him or her to prepare a defense, to

  minimize surprise at trial, and to enable the defendant to plead double jeopardy in the event of a

  later prosecution for the same offense. United States v. Warren, 772 F.2d 827 (11th Cir. 1985).

         Nevertheless, despite the Defendant’s motion which does not contain any legal authority

  whatsoever in support of his request, the Eleventh Circuit has expressly held that it is not

  necessary for an indictment to allege in detail the factual proof that will be relied upon to support

  the charges. United States v. Sharpe, 438 F.3d 1257 (11th Cir. 2006). In fact, it is not a device

  intended to secure for the defense the government's explanation of its theory of the case, United

  States v. Hajecate, 683 F.2d 894, 898 (5th Cir.1982). Moreover, the defendant is not entitled to a

  bill of particulars with respect to information which is already available through other sources

  such as the indictment or discovery and inspection. United States v. Colson, 662 F.2d 1389 at

  1391 (11th Cir.1981).

         In the instant case, the government’s Indictment is very specific as to the alleged

  information that was allegedly distributed, and how that information attempted to support

  terrorists and foreign terrorist organizations. This information therefore lays out in detail

  sufficient facts to inform the defendant of the charge against him with sufficient precision to

  allow him to prepare a defense, to minimize surprise at trial, to enable him to plead double

  jeopardy in the event of a later prosecution for the same offense, and the government has provided

  voluminous discovery that outlines not only his role, but that of others involved in the offense

  conduct, including the transactions that form the basis for the alleged criminal conduct.

  Moreover, the government, through its agents and the undersigned, also met with all defense

  counsel on two previous occasions to review and explain the discovery, and outlined the offense



                                                   2
Case 1:18-cr-20613-JEM Document 87 Entered on FLSD Docket 09/18/2019 Page 3 of 4



  conduct and the evidence that specifically supported each charge. As stated earlier, a Bill of

  Particulars is not a device intended to secure for the defense the government's explanation of its

  theory of the case, and the defendant is not entitled to a bill of particulars with respect to

  information which is already available through other sources such as the indictment or discovery

  and inspection.

         Additionally, despite the Defense claim that “the Indictment contains vague generalities

  and lacks specificity,” Defense counsel is clearly aware of the facts and circumstances

  surrounding the underlying charges. In fact, in his Motion to Compel Discovery, DE 78, Defense

  counsel specifically states, “Mr. Baptiste was indicted again, based on the alleged online activity

  that had been outlined in the November 2016 complaint. He was charged with four counts of

  distributing information pertaining to explosives… one count of attempting to provide material

  support to a foreign terrorist organization…and one count of attempting to provide material

  support to terrorists…All six counts pertain to information that Mr. Baptiste allegedly posted on a

  social media channel. These are the charges before the Court today.” Consequently, as the

  Defendant’s own words clearly illustrate, he understands the charges and their factual

  underpinnings, has had the opportunity to review a complaint and numerous search warrants that

  lay out the purported facts of the case, and has had the benefit of a lengthy discovery conference

  that was attended by the prosecutors, the investigators, and both defense counsel and his

  investigator, where the evidence was explained in great detail, and all questions posed by defense

  counsel were addressed.

         Finally, Federal Rule of Criminal Procedure 7(f) provides that the Defendant may move

  for a Bill of Particulars before or within fourteen (14) days after arraignment, or at a later time if

  the Court permits. In this case, the instant motion was filed 12 months after arraignment, and



                                                    3
Case 1:18-cr-20613-JEM Document 87 Entered on FLSD Docket 09/18/2019 Page 4 of 4



  approximately 7 months after defense counsel was appointed to represent the Defendant, well

  outside the fourteen day time limits of Rule 7(f).

         Consequently, for the foregoing reasons, the Government respectfully requests that the

  Defendant’s Motion for a Bill of Particulars be denied.


                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY

                                            By: /s/ Marc S. Anton________
                                                MARC S. ANTON
                                                Assistant U.S. Attorney
                                                Florida Bar No. 0148369
                                                500 East Broward Blvd., Suite 700
                                                Ft. Lauderdale, Florida 33394
                                                Tel: (954) 660-5096
                                                Fax: (954) 356-7230
                                                Marc.anton@usdoj.gov


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 18, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.


                                                /s/ Marc S. Anton______________
                                                Assistant U.S. Attorney




                                                       4
